number release date id office uilc cca_2011040615084544 ---------------------------- from --------------------- sent wednesday april pm to ----------------- cc ------------------ subject re the question we talked about --------- sec_6501 provides that an assessment of tax must be made within years after the return was filed sec_6501 provides that if a taxpayer omits_from_gross_income an amount properly includible and that omission is in excess of percent of the amount of gross_income stated in the tax_return the tax may be assessed or a proceeding in court for the collection of such tax may begin without assessment at any time within years after the return was filed for purposes of a trade_or_business sec_6501 specifies that gross_income is the total_amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to the diminution by the costs of such sales or services under sec_6501 an amount is not considered to be omitted from gross_income however if the amount is disclosed on the return in a manner adequate to apprise the irs of the nature and amount of the item in your case the taxpayer omitted over of gross_income on a timely filed original tax_return subsequently but within the three year period under sec_6501 the taxpayer filed an amended_return showing additional gross_income your question is whether the amended_return reporting the additional income is a disclosure of income that would prevent the amount omitted on the original from being considered to be omitted for purposes of applying the six-year period under sec_6501 the filing of an amended_return showing additional income will not operate to preclude the application of sec_6501 the original return governs for purposes of determining whether the taxpayer has omitted from gross_income an amount that is over of the amount stated on the return 38_tc_486 amended return’s inclusion of salary omitted on original return did not prevent sec_275 of the code predecessor to sec_6501 from applying chin v commissioner tcmemo_1994_54 we ignore the amended_return when applying sec_6501 further the supreme court in 464_us_386 held that the filing of an amended_return subsequent to a taxpayer’s filing of a fraudulent return does not affect the unlimited limitations_period under sec_6501 in reaching it’s decision that the taxpayer could not use an amended_return to prevent the application of sec_6501 the court recognized that a taxpayer who non-fraudulently omit sec_25 of gross_income cannot benefit by filing an amended_return instead he must live with the six-year period specified in sec_6501 the court concluded that congress did not intend for taxpayers who file fraudulent_returns to be better off than taxpayers who understand their income without fraud this analysis is consistent with our conclusion that the amended_return showing additional gross_income is not a disclosure of income that would prevent sec_6501 from applying when there has been a substantial omission with respect to the original return we note that the service should act within the three-year period of sec_6501 whenever possible to the extent that additional tax may be assessed and or notices of deficiencies issued in your case within the three-year period the service should take that action even if it is determined that sec_6501 applies -------------------------- ------------ --------- ---------------------
